        Case 3:15-cv-00675-JBA Document 1875 Filed 04/07/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

  UNITED STATES SECURITIES AND EXCHANGE
  COMMISSION,                           Civil No. 3:15cv675 (JBA)
        Plaintiff,
        v.
  IFTIKAR AHMED,                        April 7, 2021
        Defendant, and

  IFTIKAR ALI AHMED SOLE PROP; I-CUBED
  DOMAINS, LLC; SHALINI AHMED; SHALINI AHMED
  2014 GRANTOR RETAINED ANNUNITY TRUST;
  DIYA HOLDINGS LLC; DIYA REAL HOLDINGS, LLC;
  I.I. 1, a minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents; I.I. 2, a
  minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents; and I.I.
  3, a minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents,

         Relief Defendants.


ENDORSEMENT ORDER DENYING RELIEF DEFENDANTS’ MOTION TO STRIKE HARRIS
                      ST. LAURENT’S RESPONSE

       Relief Defendants move to strike Harris St. Laurent’s (HSL) response [Doc. # 1543]

to Relief Defendants’ Motion for Attorney’s Fees [Doc. # 1537]. (Relief Defs.’ Mot. to Strike

HSL’s Response [Doc. # 1546]; see also Relief Defs.’ Mot. for Release of Funds for Atty’s Fees

to Retain Counsel for HS Arbitration [Doc. # 1537]; HSL’s Response re Mot. for Release of

Funds [Doc. # 1543].) They argue that HSL, as a non-party, failed to file the “necessary”

motion to intervene before filing a notice on the docket. (Relief Defs.’ Mot. to Strike at 2.)

While Relief Defendants are correct that the Federal Rules of Civil Procedure explicitly

permit only those designated as parties to file motions and pleadings, see Fed. R. Civ. P. 7,

there is little case law available about whether non-parties may file documents or other

responsive notices. See DRFP, LLC v. Republica Bolivariana de Venezuela, No. 2:04-CV-793,

2012 WL 995288, at *2 (S.D. Ohio Mar. 22, 2012) (“[T]here is little precedent which deals
        Case 3:15-cv-00675-JBA Document 1875 Filed 04/07/21 Page 2 of 2




with the issue of when a non-party may properly file some document with the Court.”).

However, the discretion of the trial court to grant or deny a motion to strike is well-

established and typically only viable where the pleading will result in prejudice to the

nonmoving party. Tucker v. Am. Int'l Grp., Inc., 936 F. Supp. 2d 1, 15-16 (D. Conn. 2013); see

also MC1 Healthcare, Inc. v. United Health Grp., Inc., No. 3:17-CV-01909 (KAD), 2019 WL

2015949, at *11 (D. Conn. May 7, 2019). Relief Defendants have made no attempt to

demonstrate how HSL’s notice prejudices or otherwise impacts their interests in the

proceedings. Accordingly, Relief Defendants’ Motion to Strike [Doc. # 1546] is DENIED.



                                            IT IS SO ORDERED.

                                            ____________________/s/_______________________________

                                            Janet Bond Arterton, U.S.D.J.

                                 Dated at New Haven, Connecticut this 7th day of April 2021.




                                               2
